Citation Nr: 1224693	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  10-06 108	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.  

A February 2010 Statement of the Case issued by the RO granted a 30 percent rating for service-connected PTSD, effective April 15, 2008.  On a claim for an increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 30 percent rating is not a full grant of the benefits sought on appeal, and since the Veteran did not withdraw his claim of entitlement to a higher rating, the matter remains before the Board for appellate review.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency due to such symptoms as depressed mood, anxiety, suspiciousness, and chronic sleep impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2011); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative Diagnostic Codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted a claim for an increased rating for his service-connected PTSD in October 2008. The Veteran was sent a letter in October 2008 which stated that, to substantiate a claim for increased compensation, the Veteran must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Vazquez-Flores, 580 F.3d at 1270.  The letter advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies. The letter also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  Further, the notice provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, the Veteran was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  Moreover, the letter stated that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The letter also contained information about assigning effective dates.  These notice requirements were provided before the initial adjudication of the claim in December 2008, and therefore, there was no defect with regard to the timing of the notice as to these requirements.  Mayfield, 444 F.3d at 1328; Pelegrini, 18 Vet. App. at 112.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including treatment records and by affording a VA examination in January 2010.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2010 VA examination obtained in this case is adequate, as it was based on a physical examination and provided medical information needed to address the rating criteria relevant to this case.  In particular, the January 2010 VA examiner addressed the impact of the Veteran's PTSD on his employment and daily life.  The examination and evidence of record also addressed the impact PTSD has on his ability to maintain gainful employment.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

Additionally, all available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a February 2010 Statement of the Case and November 2010 Supplemental Statement of the Case, which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a Veteran may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating mental disorders, including PTSD, read as follows:

A 30 percent disability rating is warranted for PTSD when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is contemplated for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is contemplated for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994) (DSM-IV).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV at 46-47.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a rating in excess of 30 percent for service-connected PTSD.  

In a November 2008 written statement, the Veteran asserted that he was entitled to an increased disability rating for his PTSD as his treating psychiatrist felt that his condition was getting worse.  On his February 2010 VA Form 9, the Veteran stated that his treating psychiatrist felt that he was virtually unemployable due to his PTSD symptoms.  In this respect, the Board notes that in a December 2010 statement, the Veteran's representative clarified that the Veteran was not filing a claim for a total disability rating based on individual unemployability (TDIU) at that time.  As such, the Board finds that the issue of entitlement to TDIU is not on appeal, and therefore, will not be addressed herein.  

A July 2008 VA treatment record reveals that the Veteran's problem list included episodic alcohol abuse and depression, psychotic.  The record shows that the Veteran reported a good mood, good appetite, good sleep, good energy, and liked attending baseball games.  The Veteran did not report experiencing any delusions, hallucinations, or suicidal thoughts.  The VA psychiatrist found the Veteran was alert and oriented, with good concentration, and assigned a GAF score of 75.

A January 2009 VA treatment record shows the Veteran reported thirty-five years of treatment for psychotic symptoms and depression related to cocaine dependency and alcohol abuse.  The Veteran stated that he had "lost it in the 70's."  He reported that during that time, he began hearing voices, became extremely paranoid, and did a lot of drugs.  The Veteran denied having a depressed mood at the time of the January 2009 treatment record, but stated that he was still a little paranoid.  The Veteran denied any current hallucinations, suicidal ideation, and obsessional rituals.  The Veteran reported that he was "practically homeless" as he was living in a commercial building with no hot water.  He reported having difficulty finding work as a bartender, but was working twenty-four hours per week as a cashier at a gas station.  The VA physician found that the Veteran was alert and oriented, had a normal appearance, normal eye contact, normal speech, good concentration, good memory, and limited insight and judgment.  The VA physician diagnosed depression, with psychosis; cocaine dependence; and alcohol abuse.  The VA physician further found that the Veteran reported psychosocial and environmental problems involving inadequate housing and finances.  The VA physician assigned a GAF score of 68.

An April 2009 VA treatment record shows the Veteran reported having a good appetite and sleeping well.  The Veteran stated that his mood was "okay" in that he was happy to have a bed and a place to stay with running water and electricity.  The Veteran denied having hallucinations and suicidal ideation, and the VA physician found he was alert and oriented with good concentration.  The VA physician noted that the Veteran had recently turned down a bartending job due to a lack of transportation, but continued to work part-time at a gas station.  The VA physician found that the Veteran had a bright and jovial affect, and assigned a GAF score of 70.   

An August 2009 VA treatment record shows that the Veteran stated his mood was "pretty good," and that his appetite and sleep patterns were good.  The Veteran reported working full-time at his gas station job and feeling less paranoid.  The VA physician assigned a GAF score of 70.

A December 2009 VA treatment record shows that the Veteran reported being depressed about the holidays.  He denied experiencing delusions, hallucinations, paranoia, and suicidal ideation.  The VA physician found that the Veteran was alert and oriented, with good concentration, and assigned a GAF score of 58.

The Veteran was afforded a VA examination in January 2010.  The Veteran reported symptoms of re-experiencing, including nightmares that occurred approximate three to four times per month, and intrusive thoughts following a nightmare that lasted from one to two days.  The Veteran reported avoidance of any reminders of his service in Vietnam and that he avoided talking about the war.  He endorsed a restricted range of affect, particularly in his relationships with others.  The Veteran denied feelings of detachment or estrangement.  Based on the Veteran's report, the VA examiner opined that although the Veteran technically met criteria for three avoidance symptoms based on DSM-IV criteria, those symptoms appeared to be mild.  On examination, the Veteran also endorsed symptoms of hyperarousal, including marked difficulty with sleep initiation, and occasional outbursts of anger and irritability.  He reported an exaggerated startle response to loud noises and hypervigilance, particularly while at work.  The Veteran reported difficulties with concentration, but indicated that this had been present since childhood.  The VA examiner opined that the Veteran was reporting symptoms that were technically consistent with a DSM-IV diagnosis of PTSD.  The VA examiner stated that the Veteran's symptoms "appear to be mild and have a marginal impact on his social and occupational functioning, with the most significant impact on the Veteran's sleep functioning."  After reviewing the Veteran's claims file and his personal reports, the VA examiner found that the Veteran's symptoms did not appear to have increased in severity since his previous examination.  The VA examiner observed that the Veteran has been able to maintain part-time employment since June 2008 and has had positive relationships with his coworkers.  The VA examiner provided a diagnosis of PTSD, chronic, and cocaine dependence, sustained full remission, and assigned a GAF score of 65.  The VA examiner stated that the GAF score of 65 suggested mild impact of the Veteran's symptoms on his current functioning.

An April 2010 VA treatment record shows the Veteran reported that his mood was "pretty much the same," and denied depressive symptoms.  He also denied any current paranoia, hallucinations, and suicidal ideation.  The VA physician found the Veteran was alert and oriented, with good concentration, and assigned a GAF score of 65.

Initially, the Board must determine whether it is possible to separate the effects of the service-connected PTSD from the Veteran's non-service connected conditions.  If this is not possible, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2011); Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  Here, the record shows diagnoses of PTSD; depression, episodic; and cocaine dependency, sustained full remission.  In this respect, the January 2010 VA examiner assigned a GAF score of 65 for the Veteran's overall social and occupational functioning related to PTSD, alcohol use, and current psychosocial stressors.  The VA examiner opined that this rating suggested mild impact of the Veteran's symptoms on his current functioning, as he continued to be able to maintain meaningful relationships with his children and coworkers.  The VA examiner also assigned a GAF score of 65 for the Veteran's symptoms of PTSD in isolation.  As the two scores are the same, and the VA examiner failed to clearly delineate the specific impact of any of the Veteran's conditions on his functioning, the Board will afford the Veteran the benefit of the doubt and attribute all signs and symptoms to the Veteran's service-connected PTSD.  

In light of the aforementioned evidence, the Board finds that the evidence of record more nearly approximates the criteria for a 30 percent rating.  38 C.F.R. § 4.7.  Throughout the pendency of his appeal, the Veteran's PTSD was consistently manifested by nightmares and chronic sleep impairment.  Although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, the Veteran did report a history of depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  However, the record reveals that the Veteran did not report experiencing any of these symptoms during the pendency of the appeal.  Additionally, the record reveals that the Veteran has been able to maintain at least part-time employment since June 2008, and has reported maintaining supportive relationships with family, friends, and coworkers.  As such, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria for a 30 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A rating in excess of 30 percent for PTSD is not warranted because the evidence does not show occupational and social impairment with reduced reliability and productivity due to such symptoms as: circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  The objective evidence of record demonstrates that the Veteran was neatly-groomed and dressed, alert, oriented, and cooperative.  The Veteran had coherent and goal-directed speech, and fair insight and judgment.  The Veteran consistently denied delusions, hallucinations, suicidal ideation, and feelings of detachment.  The Board also finds probative the January 2010 VA examiner's opinion that the Veteran's symptoms "appear to be mild and have a marginal impact on his social and occupational functioning, with the most significant impact on the Veteran's sleep functioning."  Further, the record shows assignment of GAF scores ranging from 58 to 75, which indicates a range from transient symptoms and slight impairment to moderate symptoms and difficulty in social or occupational functioning.  
Additionally, while there were times wherein the Veteran's GAF scores improved or worsened, the symptoms manifested by the Veteran's PTSD remained largely constant.  As the record shows only slight fluctuations in the manifestations of the Veteran's service-connected PTSD, the Board finds that the evidence of record does not demonstrate a distinct period during the pendency of this appeal when the Veteran's PTSD symptoms varied to such an extent that a rating in excess of 30 percent was warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); see also Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 30 percent rating assigned herein inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of 
occupational and social impairment caused by this disability.  Id.; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  The record shows that the Veteran's PTSD was manifested consistently by nightmares and chronic sleep impairment.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are contemplated by the disability picture presented by a 30 percent disability rating.  A rating in excess of 30 percent is provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the 30 percent rating assigned herein more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for an increased evaluation in excess of 30 percent for service-connected PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 30 percent for service-connected PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


